Order entered November 5, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00959-CR

                          NOEL YOUNG ANDERSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-81903-2018

                                          ORDER
       Before the Court is appellant’s October 29, 2019 second motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before December

2, 2019. Appellant is cautioned that further extensions are disfavored and, absent extenuating

circumstances, may result in the appeal being abated for a hearing under rule 38.8. See TEX. R.

APP. P. 38.8(b)(3).


                                                     /s/   LANA MYERS
                                                           JUSTICE